Title: From Thomas Jefferson to George Jefferson, 4 March 1801
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Washington Mar. 4. 1801.

I must ask the favor of you to call on mr Callender & to inform him that I have recieved his letter; that his fine will be remitted, but that as it requires the presence of the head of the department, it cannot be  done till his arrival, which will be in a very few days. the moment he is here & qualified, it shall be dispatched.
A cask of clover seed marked TMR. is gone to the address of messrs. Pollard, Picket & Johnson. it is for T. M. Randolph & I will pray you to have it called for & sent by the first conveyance as the season is […]. I am Dear Sir
Yours affectionately

Th: Jefferson

